Exhibit 10.1
Execution Version






    



                                            
SIXTH AMENDMENT AND CONSENT AGREEMENT
This Sixth Amendment and Consent Agreement (this “Agreement”) is entered into as
of May 8, 2015, by and among K2M HOLDINGS, INC., a Delaware corporation
(“Holdings”), K2M, INC., a Delaware corporation (the “US Borrower”) and K2M UK
LIMITED, a company incorporated in England and Wales with company registration
number 06950302 and with its registered office at Abbey House, Wellington Way,
Broakland Business Park, Weybridge, Surrey KT13 0TT (the “UK Borrower”, and
collectively, jointly and severally with the US Borrower, the “Borrower”), the
several banks and other financial institutions or entities party hereto, SILICON
VALLEY BANK (“SVB”), as the Issuing Lender and the Swingline Lender, and Silicon
Valley Bank, as administrative agent and collateral agent for the lenders (in
such capacity, the “Administrative Agent”).
WHEREAS, reference is hereby made to that certain Credit Agreement dated as of
October 29, 2012 by and among Holdings, Borrower, the several banks and other
financial institutions or entities from time to time parties thereto (each a
“Lender” and, collectively, the “Lenders”) and the Administrative Agent (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) (capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Credit Agreement ); and
WHEREAS, the Loan Parties have advised the Administrative Agent and the Lenders
that they intend to undertake to consummate certain intercompany transactions
which will result in certain intercompany receivables being extinguished, as
such transactions are more particularly described on Schedule 1 annexed hereto
(collectively, the “Specified Transactions”);
WHEREAS, without the consent of the Lenders, certain aspects of the Specified
Transactions would violate certain terms of the Credit Agreement, and
accordingly, the Loan Parties have requested that the Lenders consent to such
intercompany transactions and to agree to certain amendments to the Credit
Agreement in connection therewith.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:
1.
Consent to Specified Transactions.

a.
To the extent necessary under the Credit Agreement, the Administrative Agent and
the Lenders hereby consent and agree that the consummation of the Specified
Transactions shall not, in and of itself, constitute a Default or an Event of
Default; provided that, the foregoing agreement and consent is subject to,
conditioned upon, and shall only be effective to the extent consummated in
accordance with, each of the following terms and conditions:

i.
The aggregate amount of all intercompany Investments in connection with the
Specified Transactions shall not exceed $48,000,000, of which amount not more
than $25,000,000 shall be funded with proceeds of Revolving Loans; and

ii.
The additional share of Capital Stock issued by UK Borrower in favor of US
Borrower (as set forth in item 2 of Schedule 1) shall be of the same class and
type and carry the same rights and remedies in favor of the holder thereof as
the existing shares of Capital Stock issued by UK Borrower in favor of US
Borrower, and, within fifteen (15) days (or such longer period as the
Administrative Agent may agree in its discretion) following the issuance of such
additional share of Capital Stock, the Loan Parties shall have taken all steps
necessary to evidence and confirm the Administrative Agent’s first priority Lien
in such Capital Stock (including, without limitation, delivery of the original
share certificate therefor to the Administrative Agent, together with an
original stock transfer power executed in blank and in form and substance
reasonably satisfactory to the Administrative Agent);


1















--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version






    



iii.
By no later than July 10, 2015 (or such later date as the Administrative Agent
may agree in its discretion), all of the Specified Transactions shall have been
consummated and US Borrower shall have received cash proceeds of not less than
$42,000,000 in payment in full of the intercompany receivables described on
Schedule 1 and, upon receipt of such cash proceeds, US Borrower shall repay in
full the amount of Revolving Loans used by US Borrower to fund the Investments
described on Schedule 1; and



iv.
Immediately before, and after giving effect to, each Specified Transaction, no
Default or Event of Default shall exist (after giving effect to the consents set
forth herein).



b.
The Administrative Agent and the Lenders hereby agree that the Investments made
by the Loan Parties in connection with the Specified Transactions shall not be
included in the amount of Investments otherwise permitted to be made pursuant to
clause (f)(iii) of Section 7.8 of the Credit Agreement; provided that,
immediately following the consummation of the Specified Transactions, the amount
equal to the difference between the aggregate amount of Investments made in
connection with the Specified Transactions and the aggregate amount of cash
proceeds paid to US Borrower pursuant to clause (a)(iii) above, shall be
included in determining compliance with Section 7.8(f)(iii) and, as applicable,
Section 7.2(g)(iv).



c.
The Administrative Agent and the Lenders hereby agree that the Loan Parties’
failure to maintain minimum cash and Cash Equivalents with SVB or its Affiliates
as required by Section 6.10 of the Credit Agreement, to the extent such failure
occurs solely as a result of the Loan Parties’ use of cash on hand to make
Investments in connection with the Specified Transactions, shall not constitute
an Event of Default.



d.
The consent by the Administrative Agent and the Lenders set forth in clause (a)
above: (i) except as expressly set forth herein, shall in no way constitute a
modification or waiver of the Administrative Agent’s or any Lender’s rights
under the Credit Agreement or any other Loan Documents and (ii) relates solely
to the transactions described therein and is not a consent to any related or
other transaction, including but not limited to, any other matter relating to,
or resulting from, the consummation of any of the Specified Transactions.



2.
Amendment to Credit Agreement. The Credit Agreement is hereby amended by
amending and restating clause (f)(iii)(2) of Section 7.8 thereof in its entirety
as follows:

“(2) before and immediately after giving effect to the making of any Investment
under this clause (f)(iii), Borrower shall have Liquidity of at least
$3,000,000;”
3.
Conditions Precedent to Effectiveness. This Agreement shall not be effective
until each of the following conditions precedent has been fulfilled to the
satisfaction of the Administrative Agent:



a.
This Agreement shall have been duly executed and delivered by the respective
parties hereto. The Administrative Agent shall have received a fully executed
copy hereof.



b.
The Agent shall have received evidence acceptable to it that all action on the
part of the Loan Parties necessary for the valid execution, delivery and
performance by the Loan Parties of this Agreement shall have been duly and
effectively taken.



c.
All necessary consents and approvals to this Agreement shall have been obtained.



d.
Prior to and immediately after giving effect to this Agreement, no Default or
Event of Default shall have occurred and be continuing.


2















--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version






    



e.
Prior to and immediately after giving effect to this Agreement, (i) each of the
representations and warranties of the Loan Parties contained in the Credit
Agreement, any other Loan Document or in any document or instrument delivered
pursuant to or in connection with the Loan Documents or this Agreement, are true
and correct on and as of the effective date of this Agreement (except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date), and (ii)
no Default or Event of Default exists on the date hereof.



f.
The Lenders and the Administrative Agent shall have received payment from the
Borrower of all amounts required to be paid pursuant to Sections 4 and 5 of this
Agreement.





4.
Agreement Fee. To induce the Administrative Agent and the Lenders to enter into
this Agreement, Borrower hereby agrees to pay to the Administrative Agent, for
the ratable benefit of the Lenders, an agreement fee in an amount equal to Five
Thousand Dollars ($5,000). Such fee shall be fully earned and due and payable in
full upon the effective date of this Agreement and Borrower agrees that, once
paid, such fee will not be refundable (in whole or in part) under any
circumstances.



5.
Costs and Expenses. The Borrower shall pay to the Administrative Agent all
reasonable costs, out-of-pocket expenses, and fees and charges of every kind
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution and delivery of this Agreement and any documents and
instruments relating hereto or thereto (which costs include, without limitation,
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent).



6.
Ratification of Loan Documents; Further Assurances.

  
a.
The Loan Parties hereby ratify, confirm and reaffirm each of the terms and
conditions of the Loan Documents to which each is a party. The Loan Parties
further acknowledge and agree that (i) except as specifically modified in this
Agreement, all terms and conditions of the Loan Documents shall remain in full
force and effect, and (ii) this Agreement constitutes a Loan Document and the
failure by any Loan Party to comply with any term or condition hereof shall
constitute and immediate Event of Default.



b.
The Loan Parties hereby ratify, confirm and reaffirm that all security interests
and liens granted pursuant to the Loan Documents secure and shall continue to
secure the payment and performance of all of the Obligations pursuant to the
Loan Documents, whether now existing or hereafter arising.



c.
The Loan Parties shall cooperate with the Administrative Agent and shall execute
and deliver to the Administrative Agent such further instruments and documents
as the Administrative Agent shall reasonably request to carry out to its
satisfaction the transactions contemplated by this Agreement and the other Loan
Documents.



7.
Representations and Warranties. The Loan Parties hereby represent, warrant, and
covenant to the Administrative Agent and the Lenders as follows:



a.
The Loan Parties hereby represent and warrant as of the date hereof that (i)
each of the representations and warranties of the Loan Parties contained in the
Credit Agreement, any other Loan Document or in any document or instrument
delivered pursuant to or in connection with the Loan Documents or this
Agreement, are true and correct on and as of the effective date of this
Agreement (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date), and (ii) no Default or Event of Default exists on the
date hereof.




3















--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version






    



b.
This Agreement is, and each other Loan Document to which it is or will be a
party, when executed and delivered by each Loan Party that is a party thereto,
will be the legally valid and binding obligation of such Loan Party, enforceable
against such Loan Party in accordance with its respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally and equitable principals (whether enforcement is sought by
proceedings in equity or at law).



c.
The execution and delivery by each Loan Party of this Agreement and the
performance by each Loan Party of its obligations under the Credit Agreement, as
amended by this Agreement, and under the other Loan Documents (i) have been duly
authorized by all necessary corporate action on the part of such Loan Party,
(ii) will not violate any provisions of the certificate of incorporation or
bylaws such Loan Party and (iii) will not constitute a violation by such Loan
Party of any applicable material Requirement of Law.



d.
Each Loan Party acknowledges that the Administrative Agent and the Lenders have
acted in good faith and has conducted in a commercially reasonable manner its
relationships with each Loan Party in connection with this Agreement and in
connection with the other Loan Documents. Each Loan Party understands and
acknowledges that the Administrative Agent and the Lenders are entering into
this Agreement in reliance upon, and in partial consideration for, the above
representations, warranties, and acknowledgements, and agrees that such reliance
is reasonable and appropriate.



8.
No Defenses. The Loan Parties hereby acknowledge and agree that the Loan Parties
have no offsets, defenses, claims, or counterclaims against the Administrative
Agent or the Lenders or any of their respective, officers, directors, employees,
attorneys, representatives, successors or assigns, with respect to the
Obligations, or otherwise, and that if any Loan Party now has, or ever did have,
any offsets, defenses, claims, or counterclaims against the Administrative Agent
or the Lenders or any of their respective, officers, directors, employees,
attorneys, representatives, successors or assigns, whether known or unknown, at
law or in equity, all of them are hereby expressly WAIVED and each Loan Party
hereby RELEASES the Administrative Agent and the Lenders from any liability
thereunder.



9.
Continuing Validity. The Loan Parties understand and agree that in modifying the
existing Obligations, the Administrative Agent and the Lenders are relying upon
the Loan Parties representations, warranties, and agreements, as set forth in
the Loan Documents. Except as expressly modified pursuant to this Agreement, the
terms of the Loan Documents remain unchanged and in full force and effect. The
Administrative Agent’s and the Lenders’ agreement to modifications to the
existing Obligations pursuant to this Agreement in no way shall obligate the
Administrative Agent or the Lenders to make any future modifications to the
Obligations. It is the intention of the Administrative Agent, the Lenders, the
Borrower and Holdings to retain all makers of the Loan Documents as liable
parties, unless the party is expressly released by the Administrative Agent in
writing. No maker will be released by virtue of this Agreement.



10.
Governing Law/Submission To Jurisdiction; Waivers. Sections 10.13 and 10.14 of
the Credit Agreement are hereby incorporated by reference in their entirety and
shall apply to the terms of this Agreement.



11.
Counterparts. This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic mail transmission shall be effective as delivery
of a manually executed counterpart hereof (save in the case of UK Borrower where
delivery of an executed copy of this Agreement by facsimile or other electronic
mail transmission shall be effective as delivery of a manually executed version
of this Agreement). A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.






4















--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version






    



12.
Binding Effect. The terms and provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their respective representatives,
permitted successors and assigns.



13.
Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.





[remainder of this page is intentionally left blank]



5















--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version






    





In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.


HOLDINGS:


K2M HOLDINGS, INC.


By: _/s/ Gregory Cole___________________
Name: Gregory Cole        
Title: CFO        


US BORROWER:


K2M, INC.


By:__/s/ Gregory Cole___    _____________
Name: Gregory Cole          
Title: CFO        


UK BORROWER:


K2M UK LIMITED


By:__/s/ Gregory Cole_________________
Name: Gregory Cole         
Title: Director        


    










[Signature Page to Sixth Amendment and Consent Agreement]





6















--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version






    







ADMINISTRATIVE AGENT:


SILICON VALLEY BANK, as the Administrative Agent


By: /s/ Christopher Leary    
Name: Christopher Leary    
Title: VP    
    












































































[Signature Page to Sixth Amendment and Consent Agreement]





7















--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version






    







LENDERS:


SILICON VALLEY BANK, as Issuing Lender, Swingline Lender, and as a Lender


By: /s/ Christopher Leary    
Name: Christopher Leary    
Title: VP    














































































[Signature Page to Sixth Amendment and Consent Agreement]





8















--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version






    









COMERICA BANK, as a Lender


By: /s/ Michael Fishback    
Name: Michael Fishback    
Title: VP    
















































































Signature Page to Sixth Amendment and Consent Agreement]



9















--------------------------------------------------------------------------------

Exhibit 10.1
Execution Version






    







[Schedule 1 to Sixth Amendment and Consent Agreement]
SCHEDULE 1
“Specified Transactions”
The following transactions to be undertaken by the Loan Parties are,
collectively, the “Specified Transactions” and individually, a “Specified
Transaction”:
1.    The making of one or more cash Investments by (a) US Borrower in the UK
Borrower and in K2M Germany GmbH (“K2M Germany”), and (b) UK Borrower and K2M
Germany in K2M Solutions Italy Srl (“K2M Italy”); and
2.    In consideration of the Investment in item 1(a) above, concurrently with
the making of such Investment, UK Borrower shall issue one (1) additional share
of Capital Stock to US Borrower; and
3.    The repayment in full of certain intercompany receivables due from each of
UK Borrower, K2M Germany and K2M Italy to US Borrower and from K2M Germany to UK
Borrower as of March 31, 2015.









10













